Applicant’s election of Group II, claims 9-16, in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0174150; “Park” herein) in view of Reddy (US 5337736).
Regarding claims 9 and 13, Park discloses a tissue retractor comprising a flexible element comprising a sheet (e.g. 8) having a perimeter (e.g. Fig. 8). The flexible element comprises a plurality of anchors (e.g. 2) disposed about the sheet configured to engage tissue. The flexible element is substantially planar (e.g. Fig. 8).
Park does not disclose the flexible element is movable between the planar configuration and a configuration wherein the sheet is rolled.
Reddy shows a retractor that comprises material that is capable of being rolled such that the device can be inserted laparoscopically (e.g. Fig. 1; col. 3, line 57-col. 4, line 4).

Regarding claim 15, Park further discloses the plurality of anchors are tines, forks, hooks, fingers, barbs, or clips, or combinations thereof (e.g. Fig. 8)
Regarding claim 16, Park further discloses the plurality of anchors are arranged in a symmetrical array about the perimeter of the sheet (e.g. Fig. 8).

Claims 10, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical configurations that extend beyond that which is disclosed within the Park reference. There would have been no obvious reason to modify Park to satisfy each and every one of Applicants’ pertinent limitations, such as material properties as they relate to the first and second configurations, in a retractor device with a sheet and anchors as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775